         Case 1:03-cv-08531-LAP Document 111 Filed 12/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HERNAN LOPEZ FONTANA and
MARIANA MORI DE LOPEZ,

                       Plaintiffs,              03 Civ. 8531 (LAP)

-against-                                               ORDER

THE REPUBLIC OF ARGENTINA,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Republic shall inform the Court no later than December

22, 2020 why the documents referenced in counsel's letter (dkt.

no. 110) should be filed under seal.

    SO ORDERED.

Dated:       New York, New York
             December 17, 2020


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
